Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 7, 2020 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buoso et al. (2022/0107256) in view of Mansi et al. (2016/0196384).

Regarding claim 1, Buoso teaches a computer-implemented method for blood flow simulation (e.g., A model-order reduction system and methods are described for providing a fast fluid flow simulation model of fluid flow in a conduit such as a blood vessel with stenosis. Buoso: Abstract L.1-3. Computer-implemented method (10), referred to hereinafter as the offline method, of generating the ROM numerical model (20) used in the system of claim 1 to simulate fluid flow characteristics of the blood, hereinafter referred to as the fluid, flowing through the blood vessel, hereinafter referred to as the subject conduit (7′);  Buoso: Claim 2 L.1-6), the method comprising: 
performing a plurality of blood flow simulations using a first model of vascular blood flow (e.g., By computing, offline, multiple high-fidelity simulations for multiple similar blood vessels (from the same geometric type of blood vessel in other patients, for example), and by e.g., linear combination of the high-dimensional, offline-simulated solutions, a high-dimensional space is built up comprising the high-fidelity solutions. Buoso: [0006] L.1-6. “Simulation” refers to the process of solving the model for the particular instance (i.e. for the particular blood vessel geometry for the particular patient) to generate numerical values which characterize the blood flow in the particular blood vessel of the particular patient. Buoso: [0010] L.24-29.  The high=dimensional, offline-stimulated solutions, a high-dimensional space is taken as the full order model ((POM); Buoso: [0023] L.6)), each of the plurality of blood flow simulations simulating blood flow in a vasculature of a patient (e.g.,  simulating blood flow through a portion of a patient’s blood vessel; Buoso: [0010] L.2-3) or a geometry based on the vasculature of the patient (e.g., “Simulation” refers to the process of solving the model for the particular instance (i.e., for the particular blood vessel geometry for the particular patient) to generate numerical values which characterize the blood flow in the particular blood vessel of the particular patient.  Buoso: [0010] L.24-29); 
based on results of the plurality of blood flow simulations, generating a response surface mapping one or more first parameters of the first model to one or more second parameters of a reduced order model of vascular blood flow having lower fidelity than that of the first model (e.g., The high-dimensional space is mapped into a lower-dimensionality subspace and parameterized so as to build a reduced-order model which can be used as a generic numerical model for solving, within the subspace, the fluid dynamic equations for a specific, new patient's blood vessel at low computational cost. This enables a high-quality simulation of the new patient's blood vessel to be carried out online, i.e., in a clinical setting without, as in the prior art, waiting for offline computations. Buoso: [0006] L.6-15. As will be described below in more detail, the offline and online parts of the method are mutually complementary and are together referred to as the model-order reduction method. The offline method (generation of the high-fidelity solutions) may be carried out starting from the fluid dynamic equations discretized by means of, but not limited to, finite volumes and finite elements, such as finite volume discretisation of the unsteady incompressible Navier-Stokes equations. The resulting description is projected into a low-dimensional subspace whose basis are obtained using mathematical methods such as Proper Orthogonal Decomposition, for example. The online method (using the fast generic model to simulate fluid flow in a subject conduit such as a patient-specific stenotic blood vessel) may use hyper-reduction techniques, such as the Discrete Empirical Interpolation Method (DEIM), to efficiently retrieve the appropriate operators of the governing equations and boundary conditions as a function of physical and geometrical parameters which were determined in the parameterisation step of the offline method.  Buoso: [0007]. Numerical results shows that a very low number of states in the reduced-order model are required to correctly simulate the flow and they allow for a very small computational cost of the online part of the method. Buoso: [0008] L.9-13.  In step 17, geometric reduced order parameters are determined from the geometric parameters of the full order model (segmentation results) and the 3D model parameters. A mapping method between the full and reduced order geometric data is identified and stored for the parameter space of the reduced order model 20. Buoso: [0023] L.14-20. In step 18, the fluid reduced order parameters are determined from the fluid flow parameters of the full order model and the solutions of the fluid dynamics equations. A mapping method between the full and reduced order fluid flow parameters is defined and stored for the parameter space of the reduced order model 20. Buoso: [0023] L.20-25.  Surface mapping: see 1_1 below; lower fidelity: see 1_2 below); 
determining values for the one or more parameters of the reduced order model mapped, by the response surface, from parameter values representing a modified state of the vasculature (e.g., Predetermined geometric parameters which are relevant to the particular blood vessel and/or patient condition are then characterized. The geometric parameters may include, for example, the topology, bifurcations, linear dimensions, conduit curvature, cross-sectional area, taper etc of the particular region of interest of the vessel(s). Buoso: [0024] L.7-12.  See 1_1 below); and 
performing simulation of blood flow in the modified state of the vasculature using the reduced order model parameterized by the determined values for the one or more second parameters, to determine a blood flow characteristic of the modified state of the vasculature (e.g., Fluid flow data is captured in step 32 and may include such measured parameters as diastolic and/or systolic blood pressure, heart stroke volume of the patient, hematocrit, viscosity, flow rate, temperature etc parameters which can be used to define blood flow and pressure. The geometric and fluid flow parameters for the new blood vessel are input into the Reduced Order Model. Using the mapping functions of steps 17 and 18 and the geometric and fluid reduced order parameters in step 15, the fluid dynamic operators, boundary conditions and equation solutions for the blood flow in the vessel are derived, which can be used to calculate an FFR value across a stenosis, for example. Buoso: [0026] L.1-12).
While Buoso does not explicitly teach, Mansi teaches:
(1_1). based on results of the plurality of blood flow simulations, generating a response surface mapping (e.g., The strain maps may be used to refine estimation of cardiac biomechanical parameters (e.g., active stress and tissue stiffness). A cost function includes a difference between the calculated and computed 3D strains. Owing to the 3D acquisition, the strain tensors are directly compared in an embodiment using a log Euclidean framework. In this way, regional or localized estimates are obtained. Furthermore, coupling the personalized EP model and the image-derived motion and strain maps, the location and extent of any scar may be inferred. Should invasive endocardial mapping or body surface mapping be available, scar border zone areas may be identified as akinetic areas (e.g., as quantified on the strain maps) with electrical activity.  Mansi: [0064].  Therefore, the blood flow, a biomechanical parameter can be identified in surface mapping to facilitate the visualization of the flow parameter);
(1_2). a reduced order model of vascular blood flow having lower fidelity than that of the first model (e.g., FIG. 10 shows one embodiment of machine-learning based improvement of a physiological reduced-order model. Machine learning based approaches may be used to improve reduced-order models. A full-scale (e.g., three-dimensional) model provides higher fidelity when computing measures of interest compared to a reduced-order model. However, the execution time required for running a full-scale model may be considerably larger, so may not be appropriate for clinical settings. These full and reduced order models may refer to blood flow computations, cardiac mechanics, electrophysiology, fluid-structure interaction applications, or other aspects of whole-body circulation. Mansi: [0105. Therefore, the reduced order model will have lower fidelity as compared to the model provides higher fidelity, such as the full order model (POM)]);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mansi into the teaching of Buoso so that biomechanical activities can be visualized effectively with surface mapping and a tradeoff of execution time in computing interest with fidelity in reduced order model.

Regarding claim 2, the combined teaching of Buoso and Mansi teaches the method of claim 1, wherein 
the plurality of blood simulations are performed for a plurality of configurations, respectively (e.g., In this way, when the steps 11 to 14 and 16 have been carried out for each conduit 7 in the reference set, the database contains a full order model (POM) of the measured, derived and simulated parameters in a common parameter space. Steps 17 and 18 concern the model order reduction which will define the description of geometry and flow of a patient specific conduit in a low-dimensional subspace. Buoso: [0023] L.4-11), 
each of the plurality of configurations including values, for the first parameters, that represent at least a respective vascular geometry in which blood flow is simulated in the respective blood flow simulation (e.g., In step 17, geometric reduced order parameters are determined from the geometric parameters of the full order model (segmentation results) and the 3D model parameters. A mapping method between the full and reduced order geometric data is identified and stored for the parameter space of the reduced order model 20. Buoso: [0023] L.14-20. Predetermined geometric parameters which are relevant to the particular blood vessel and/or patient condition are then characterized. The geometric parameters may include, for example, the topology, bifurcations, linear dimensions, conduit curvature, cross-sectional area, taper etc of the particular region of interest of the vessel(s). Buoso: [0024] L.7-12), and 
the plurality of configurations include: 
a first configuration representing the vasculature of the patient (e.g., FIG. 1 shows the method referred to in the article by Ballarin et al, cited above. The method comprises a first step, 1, in which CT image data of a specific patient's blood vessel under analysis are acquired. Step 2 is a segmentation of the image data at the region of interest (e.g. a blood vessel with stenosis, bifurcation). In step 3, the anatomical features are abstracted (idealized) to simplify the geometric description of the vessel. In step 4, the anatomy is parameterized, for example using centerlines and bifurcation angles, to describe the geometry using a limited number of parameters. Buoso: [0018] L.1-10.  The steps 1-4 are performed to obtain a full order model.  The database contains a full order model (POM) of the measured, derived and simulated parameters in a common parameter space. Buoso: [0023] L.6-8); and 
one or more further configurations, each representing a vascular geometry derived from a geometry the vasculature and/or a physiological state different from a physiological state represented by the first configuration (e.g., Steps 17 and 18 concern the model order reduction which will define the description of geometry and flow of a patient specific conduit in a low-dimensional subspace. The choice of the reduced parameter and their basis can for example be carried out using dimensionality reduction methods, such as Proper Orthogonal Decomposition (POD) or Greedy algorithms.  Buoso: [0023] L.8-14).

Regarding claim 3, the combined teaching of Buoso and Mansi teaches the method of claim 2, further comprising: 
receiving patient-specific image data of the vasculature of the patient (e.g., first step 1, in which CT image data of a specific patient's blood vessel under analysis are acquired. Buoso: [0018] L.2-4); 
generating a patient-specific anatomical model of the vasculature based the image (e.g., Step 2 is a segmentation of the image data at the region of interest (e.g., a blood vessel with stenosis, bifurcation). In step 3, the anatomical features are abstracted (idealized) to simplify the geometric description of the vessel.  Buoso: [0018] L.4-8); and 
based on the patient-specific anatomical model, determining values of the one or more first parameters for the first configuration to represent a patient-specific geometry of the vasculature (e.g., In step 4, the anatomy is parameterized, for example using centerlines and bifurcation angles, to describe the geometry using a limited number of parameters. Buoso: [0018] L.8-10).

Regarding claim 4, the combined teaching of Buoso and Mansi teaches the method of claim 2, wherein the one or more further configurations include one or more extrema configurations each representing a state of the vasculature at an anatomical limit or a physiological limit (e.g., In the first (offline) method 10, CT image data 7 (for example) is acquired for each of a plurality of similar blood vessels, of a plurality of patients, which will act as the reference set (also referred to as the set of snapshots). The CT image data is segmented and parameterized, for example by using Proper Orthogonal Decomposition or a Discrete Interpolation Method, and the parameterized models of each blood vessel are mapped, using a common set of reduced-order parameters, into a Reduced Order Model 20. The reduced order model (ROM) 20 represents a generic model which can be used to solve fluid dynamic equations for any blood vessel having sufficient similarity to the set of reference blood vessels 7, and which is susceptible of being described using the reduced-order parameter set of the ROM. Buoso: [0018] L.28-42.  Multiple reduced-order models may be prepared for different geometries and/or patient conditions, for example. The geometric parameters may include, for example, the topology, bifurcations, linear dimensions, conduit curvature, cross-sectional area, taper etc of the particular region of interest of the vessel(s). Buoso: [0021] L.10-15).

Regarding claim 6, the combined teaching of Buoso and Mansi teaches the method of claim 4, wherein the one or more further configurations further include one or more configurations determined using a sampling or quadrature method based on the one or more extrema configurations (e.g., The efficient generation of the Reduce Mesh is another important part to speed up the online phase of the method. In this work, the reconstruction of the Reduced Mesh of the online phase is done through the application of POD-DEIM to the mesh descriptions of the high-fidelity cases used during the training of the model. This is the outcome of the parametrization and dimensionality reduction step. The coordinates of the sampling points on the segmented new geometry are then used as weights in the POD-DEIM method to reconstruct the mesh subset needed for the online phase of the model-order reduction method.  Buoso: [0038]).

Regarding claim 9, the combined teaching of Buoso and Mansi teaches the method of claim 1, wherein the vasculature includes at least one of coronary vasculature (e.g., Coronary autoregulation ensures that the coronary blood supply matches the oxygen demand of the myocardium, both at rest and at exercise (hyperemia), by adapting the resistance of the coronary microvasculature. Mansi: [0041] L.9-14), peripheral vasculature, cerebral vasculature (e.g., Cerebral autoregulation also focuses on maintaining an appropriate blood flow to the subtended cerebral tissue. Mansi: [0041] L.9-14), renal vasculature (e.g., The renal autoregulation system adapts the resistance of the renal microvasculature in order to maintain the reference glomerular filtration rate. Mansi: [0042] L.6-9), visceral vasculature, or hepatic vasculature.

Regarding claim 10, the combined teaching of Buoso and Mansi teaches the method of claim 1, wherein the experimental blood flow simulation is performed in real time, such that values the blood flow characteristic is determined in real time (e.g., The Discrete Empirical Interpolation Method may be used in the online part to retrieve the non-affine/nonlinear operators and boundary conditions as function of the physical and geometrical parametrizations selected. Buoso: [0017] L.9-13), and the method further includes presenting values of the blood flow characteristic to a user in real time (e.g., The methodology is applied to the model-order reduction of a model of a conduit (blood vessel) with parametrized geometry and mass flow. Numerical results show that only a small number of states in the reduced-order model are required to correctly simulate the pulsatile flow, and that they permit a significant reduction in computational cost for the online (prediction) method. Buoso: [0017] L.13-19. The terms “online” and “offline” are used here to differentiate between modest on-demand computation/simulation resources which are available from real-time or near real-time computation/simulation facilities, for example in a clinical setting (online), and powerful off-site or background computation/facilities used for pre-computing the ROM (offline). Buoso: [0010] L.37-43).

Regarding claim 11, the combined teaching of Buoso and Mansi teaches the method of claim 1, wherein the blood flow characteristic is fractional flow reserve (e.g., The invention relates to modelling of fluid flow through a subject conduit geometry such as blood flow through a blood vessel. In particular, but not exclusively, the invention relates to a method of generating a generally-applicable model for computing a pressure characteristic such as the fractional flow reserve (FFR) across a region of stenosis of a real blood vessel of a real patient.  Buoso: [0001]).

Regarding claims 12-15 and 17, the claims are system claims of method claims 1-4 and 6 respectively.  The claims are similar in scope to claims 1-4 and 6 respectively and they are rejected under similar rationale as claims 1-4 and 6 respectively.
Buoso teaches that “A model-order reduction system and methods are described for providing a fast fluid flow simulation model of fluid flow in a conduit such as a blood vessel with stenosis.” (Buoso: Abstract). 
Mansi teaches that “FIG. 12 shows a system for personalized whole-body circulation calculation. The system includes a medical imaging system 11, a processor 12, a pressure cuff 13, a memory 14, an EKG sensor 15, and a display 16.” (Mansi: [012-] L.1-4).

Regarding claim 20, the claim is a non-transitory computer readable medium claim of method claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Mansi teaches that “FIG. 12 shows a system for personalized whole-body circulation calculation. The system includes a medical imaging system 11, a processor 12, a pressure cuff 13, a memory 14, an EKG sensor 15, and a display 16.” (Mansi: [012-] L.1-4) and “The memory 14 is additionally or alternatively a non-transitory computer readable storage medium with processing instructions.” (Mansi: [0128] L.1-3).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buoso in view of Mansi as applied to claim 4 (15) and further in view of Taylor et al. (2015/0150530).

Regarding claim 5, the combined teaching of Buoso and Mansi teaches the method of claim 4, wherein 
the vasculature is at least a portion of coronary arteries of the patient (see 5_1 below), and 
at least one of the one or more extreme configurations represents a full revascularization of the at least the portion of coronary arteries (see 5_2 below).
While the combined teaching of Buoso and Mansi does not explicitly teach, Taylor teaches:
(5_1). the vasculature is at least a portion of coronary arteries of the patient (e.g., The systems and methods disclosed herein may be incorporated into a software tool accessed by physicians to provide a noninvasive means to quantify blood flow in the coronary arteries and to assess the functional significance of coronary artery disease. Taylor: [0116] L.1-5);
(5_2). at least one of the one or more extreme configurations represents a full revascularization of the at least the portion of coronary arteries (e.g., In addition, physicians may use the software tool to predict the effect of medical, interventional, and/or surgical treatments on coronary artery blood flow. The software tool may prevent, diagnose, manage, and/or treat disease in other portions of the cardiovascular system including arteries of the neck (e.g., carotid arteries), arteries in the head (e.g., cerebral arteries), arteries in the thorax, arteries in the abdomen (e.g., the abdominal aorta and its branches), arteries in the arms, or arteries in the legs (e.g., the femoral and popliteal arteries). The software tool may be interactive to enable physicians to develop optimal personalized therapies for patients. Taylor: [0116] L.5-16).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Taylor into combined teaching of Buoso and Mansi so that the physicians can develop optimal personalized therapies for patients.

Regarding claim 16, the claim is a system claim of method claim 5.  The claim is similar in scope to claim 5 and it is rejected under similar rationale as claim 5.

Allowable Subject Matter
Claims 7-8 and 18-19 are objected to being dependent upon rejected base claim.  The claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 7:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
the results of the plurality of blood flow simulations are first simulation results respectively obtained for the plurality of configurations,  
each of the plurality of configuration include first values for the one or more first parameters, and 
the generating the response surface includes:  
for each of the plurality of configurations, determining second values for the one or more second parameters that, when used in low-fidelity blood flow simulation performed using the reduced order model, produce a respective second simulation result that matches the respective first simulation result; and 
generating the response surface based on the first values for the one or more first parameters and the determined second values for the one or more second parameters for each of the plurality of configurations.
as recited in claim 7.

Claim 8 is dependent from claim 7 and it is objected under similar rationale as claim 7.

Regarding claims 18 and 19, the claims system claims of method claims 7 and 8 respectively. They are similar in scope to claims 7 and 8 respectively and they are objected under similar rationale as claims 7 and 8 respectively.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Spilker (2010/0017171) teaches “Computational methods are used to create cardiovascular simulations having desired hemodynamic features. Cardiovascular modeling methods produce descriptions of blood flow and pressure in the heart and vascular networks. Numerical methods optimize and solve nonlinear equations to find parameter values that result in desired hemodynamic characteristics including related flow and pressure at various locations in the cardiovascular system, movements of soft tissues, and changes for different physiological states. The modeling methods employ simplified models to approximate the behavior of more complex models with the goal of to reducing computational expense. The user describes the desired features of the final cardiovascular simulation and provides minimal input, and the system automates the search for the final patient-specific cardiovascular model.” (Spilker: Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611